Citation Nr: 0521038	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which found that new and material evidence had 
not been presented to reopen the claim for service connection 
for hepatitis.  


FINDINGS OF FACT

1.  In August 1986, the RO denied entitlement to service 
connection for hepatitis.  The veteran did not appeal.  

2.  Evidence received since the August 1986 RO decision 
denying entitlement to service connection for hepatitis does 
not relate to an unestablished fact necessary to substantiate 
the claim, or raises no reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1986 RO decision denying entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the RO's August 1986 decision 
is not new and material; thus, the claim of service 
connection for hepatitis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2002.  The veteran was told 
of the requirements to successfully reopen his claims for 
hepatitis, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent to the veteran in 
September 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, VA examination is not required in 
this case because the veteran has not submitted new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

The duty to notify and assist having been met by the RO to 
the extent necessary, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The service medical records reveal that in April 1970, the 
veteran was diagnosed as having infectious hepatitis.  In 
June 1970, he was transferred to Reynolds Army Hospital for 
treatment of his diagnosed hepatitis.  The medical report 
showed that the veteran's liver profile was normal and he was 
diagnosed as having hepatitis, infectious.  The veteran's 
separation examination in May 1971 did not indicate that the 
veteran had hepatitis at that time.  

In August 1985, the RO denied service connection for 
hepatitis.  The RO noted that although the veteran was 
treated for hepatitis in April 1970, no subsequent 
complications were shown and the discharge examination showed 
no residuals of infectious hepatitis.  The veteran was 
notified of the RO's decision and of his appellate rights by 
letter dated December 24, 1985.  He did not appeal.  

In April 1986, the veteran submitted another claim for 
service connection for hepatitis.   

In July 1986, the veteran was afforded a VA examination.  The 
examiner noted that the only problem the veteran had in 
service was an acute infectious hepatitis with icterus in 
1970.  At that time, the veteran reported that he never had 
any recurrent active hepatitis since service to his 
knowledge, but stated that he had "sickness in my body ever 
since."  The veteran also stated that he felt occasional 
dizziness and swelling of the hands and feet and thought that 
he sometimes had a change in the color of his bowel movements 
and urine.  He had no recurrence of icterus.  The examiner 
stated that in May 1986, the veteran was tested and had a 
hepatitis profile, which revealed a positive B cor antibody 
and a positive hepatitis A antibody.  His urinalysis was 
normal.  Physical examination was unremarkable.  The veteran 
was diagnosed as having acute infectious hepatitis by history 
without any known residuals and hypertension on present 
examination, asymptomatic.  Liver function tests were normal.

In August 1986, the RO again denied service connection for 
hepatitis.  By letter dated September 11, 1986, the veteran 
was notified of this decision and of his appellate rights.  
He did not appeal.

The veteran again sought to reopen his claim for hepatitis in 
October 2001.  He said that he was diagnosed as having 
hepatitis C in 1970.  In February 2002, the veteran stated 
that he had not been treated for hepatitis since his 
separation from service and that he had no further evidence 
to submit.  

The veteran received medical treatment from the Las Vegas VA 
facility from 2001 to 2002.  In June 2001, he reported having 
a history of hepatitis C during service and the examiner 
diagnosed Hepatitis C by history.  However, tests performed 
in October 2001 were negative for the hepatitis C antibody.  
In March 2002, he was diagnosed as having a history of 
hepatitis A.

Private treatment records from University of Oklahoma 
Hospitals dated from 1972 to 1974 showed that the veteran 
reported a history of hepatitis in 1971.  In May 1974, the 
diagnosis was anxiety reaction.  It also appears that an 
impression of "possible" hepatitis was given in June 1974, 
though the note is not clearly legible.  Laboratory testing 
was accomplished, but there was no indication of hepatitis.

The veteran again received treatment from the Las Vegas VA 
facility from in 2004.  The treatment records, however, did 
not show a diagnosis or treatment for hepatitis.

In correspondence of record, the veteran contends that he has 
been sick ever since he caught hepatitis in service and 
should receive benefits for his illnesses.  A statement in 
support was received from R.L.Y., which stated that the 
veteran should be entitled to benefits for his service to his 
country and the deterioration of his health, which is a 
result of his inservice hepatitis.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2004).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In August 1986, the RO denied service connection for 
hepatitis.  As he did not appeal, that decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

The evidence received subsequent to the August 1986 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's August 1986 rating decision, the 
record did not contain evidence showing that the veteran had 
hepatitis or residuals of hepatitis related to his active 
service.  Evidence obtained since that time likewise does not 
establish that the veteran currently has hepatitis related to 
his active service.  The private records show an impression 
of possible hepatitis in 1974, but this was not confirmed by 
laboratory testing.  Subsequent medical records show no 
findings of hepatitis or residuals thereof.    

Accordingly, the Board finds that new and material evidence 
has not been received.  Although the post-service medical 
records are new, they are not material.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2004).  Although the evidence is new, it 
does not establish by itself or with previously submitted 
evidence that the veteran currently has any residuals of 
hepatitis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  Post-service, the veteran has been diagnosed as 
having hepatitis by history only.  Without a current 
disability, service connection cannot be established and 
therefore, the new evidence is not material.  

The only evidence submitted to show that the in-service 
diagnosis of hepatitis resulted in or was related to post-
service disabilities are the veteran's own statements and 
those of R.L.Y.  Lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  

Thus, like the evidence of record at the time of the RO's 
August 1986 decision, the record still does not contain any 
competent evidence showing that the veteran has current 
residuals of hepatitis related to his active service.  As 
such, the newly submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence is not material because it does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  Consequently, the record does not 
contain new and material evidence to reopen the claim for 
service connection for hepatitis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for hepatitis is not 
reopened.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


